

116 SJ 42 ES: Providing for congressional disapproval of the proposed export to the United Arab Emirates and the United Kingdom of Great Britain and Northern Ireland of certain defense articles, including technical data and defense services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 42IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to the United Arab Emirates and the United Kingdom of
			 Great Britain and Northern Ireland of certain defense articles, including
 technical data and defense services.That the issuance of an export license with respect to any of the following proposed exports to the United Arab Emirates and the United Kingdom of Great Britain and Northern Ireland is prohibited:(1)The transfer to the United Arab Emirates and to the United Kingdom of Great Britain and Northern Ireland of the following defense articles, including technical data and defense services, described in Executive Communication 1421 (EC–1421) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed technical assistance agreement with Armed Forces of the United Arab Emirates to transfer defense articles, defense services, and technical data to support preparation shipment, delivery, and acceptance of the Guidance Enhanced (GEM–T) in support of the Patriot Program for end use by the Government of the United Arab Emirates.Passed the Senate June 20, 2019.Secretary